AFFIRM; and Opinion Filed November 1, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00275-CR
                                      No. 05-18-00276-CR
                               CARA DAWN YORK, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 380-81346-2014, 380-80223-2011

                             MEMORANDUM OPINION
                          Before Justices Lang, Fillmore, and Schenck
                                  Opinion by Justice Schenck
       Appellant Cara Dawn York appeals two convictions, following the adjudication of her

guilt, for possession of methamphetamine in an amount of less than one gram. The trial court

assessed punishment at confinement in the state jail for 180 days in each case. On appeal,

appellant’s attorney filed a brief in which she concludes the appeals are wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel

Op.] 1978) (determining whether brief meets requirements of Anders). Counsel delivered a copy

of the brief to appellant. We advised appellant of her right to file a pro se response, but she did
not file any response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting

appellant has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

       We affirm the trial court’s judgment adjudicating guilt in each case.




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47

180275F.U05




                                                –2–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 CARA DAWN YORK, Appellant                            On Appeal from the 380th Judicial District
                                                      Court, Collin County, Texas
 No. 05-18-00275-CR          V.                       Trial Court Cause No. 380-81346-2014.
                                                      Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                         Justices Lang and Fillmore participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is AFFIRMED.


Judgment entered this 1st day of November, 2018.




                                                –3–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 CARA DAWN YORK, Appellant                            On Appeal from the 380th Judicial District
                                                      Court, Collin County, Texas
 No. 05-18-00276-CR          V.                       Trial Court Cause No. 380-80223-2011.
                                                      Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                         Justices Lang and Fillmore participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is AFFIRMED.


Judgment entered this 1st day of November, 2018.




                                                –4–